Citation Nr: 1128937	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  10-22 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total rating due to individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation, as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU rating are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) as provided in 38 C.F.R. § 4.16(a), the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if there is two or more disabilities, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  For the purpose of one 60 percent disability, or one 40 percent disability, the following are to be considered a single disability: disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor; disabilities resulting from a common etiology or a single accident; and, disabilities affecting a single body system such as the orthopedic system.  Id.

Even if the ratings for a veteran's disability fail to meet the first two objective bases upon which a total disability rating for compensation purposes may be established, the veteran's disabilities may be considered under subjective criteria.  If the veteran is unemployable by reason of his disabilities, occupational background, and other related factors, an extraschedular total rating may also be assigned on the basis of a showing of unemployability, alone.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

However, in order to be granted a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Recitation of Evidence 

By rating decision dated March 1987, the RO assigned the Veteran a 20 percent rating for both shoulders, a 10 percent rating for both knees and a 10 percent rating for his left elbow, and after adding a bilateral factor of 5.3 percent, the Veteran's service-connected gouty arthritis disability was increased to 60 percent disabling, effective April 25, 1985.  As such, the 60 percent rating has been in effect for more than 20 years and is protected under 38 C.F.R. § 3.951(b) (2010).

Service connection for gouty arthritis is currently rated as 60 percent disabling and varicose veins, bilateral legs, is currently rated as 0 percent disabling.  The Veteran's combined disability rating is 60 percent.  In this case, the service-connected disabilities are related to both upper and lower extremity disabilities.  With the resolution of all reasonable doubt in the Veteran's favor, the Board finds that his service-connected disabilities may considered as one single disability rated at 60 percent disabling.  38 C.F.R. §§ 3.102, 4.3 (2010).  Therefore, the Veteran meets the minimum percentage requirement of 38 C.F.R. § 4.16(a), for consideration of a TDIU rating on a schedular basis, and the determinative issue becomes whether he is unemployable due to his service-connected disabilities.

On the Veteran's July 2009 VA Form 21-8940, the Veteran reported he last worked full-time in 1982 and that he completed high school.  The Board notes that the Veteran marked the box that indicates he did not leave his last job because of his disability and that he had not tried to obtain employment since he became too disabled to work.  The Board also notes that the Veteran indicated on the Form 21-8940 that his bilateral arthritis in his knees and shoulders are preventing him from securing or following any substantial gainful employment.

The Veteran participated in a VA examination in August 2009.  With respect to the Veteran's service-connected varicose veins, the Veteran reported that he does not elevate his legs nor does he use compression stockings to treat this condition.  Upon examination, the VA examiner noted no aching, fatigue or abnormal sensations present as well as no aneurysm, arteriovenous fistula, arteriosclerosis obliterans or thromboangitis obliterans.  Based on the results of the examination, the VA examiner concluded the Veteran's varicose veins do not have any effect on his activities of daily living nor are exercise and exertion precluded by the condition.  The VA examiner further concluded that the Veteran's varicose veins have no effect on his ability to obtain employment.

With respect to the Veteran's service-connected gouty arthritis, which included severe bilateral degenerative joint disease of the knees and severe bilateral degenerative joint disease of the shoulders, the Veteran reported his bilateral knee and shoulder pain is at its worst in the morning and then gradually gets better as the day progresses.  The Veteran also reported that he is able to walk 50 to 100 feet before he has to stop and rest due to his right leg locking in place and his bilateral knee pain.  The Veteran stated he uses a straight cane when he walks.  The Veteran also stated he is unable to do any prolonged standing or walking related to pain in both knees.  The Veteran also reported that the pain in his left great toe is present at all times and the Veteran reported that the pain limits his ability to walk for any distance.

X-rays taken of the Veteran's shoulders and knees revealed degenerative change and patella femoral compartment with medial joint space narrowing in the right knee and tricompartment degenerative change with medial joint space narrowing in the left knee as well as degenerative changes in the right and left shoulders with no acute findings.  Furthermore, an x-ray of the Veteran's left foot also revealed mild degenerative changes but no definite findings of gout on the left great toe.

After an examination of the Veteran in addition to reviewing x-rays taken of his shoulders, knees and left foot, the VA examiner diagnosed the Veteran with severe degenerative joint disease in both knees and shoulders with moderate to severe functional loss or limitations that will impact his ability to get or maintain gainful employment insofar as such degenerative joint disease impacts the Veteran's ability to perform activities of daily living.  Moreover, the VA examiner also found the Veteran to have a history of gout in his left great toe, which flares up periodically and concluded that it is at least as likely as not that the Veteran's chronic left great toe pain will affect his ability to maintain a job that requires standing or walking for any length of time.

A June 2009 VA treatment record indicates the Veteran has a history of gout but has not experienced any recent flare-ups and is now being treated with hydrochlorothiazide.

In a letter dated May 2010, Dr. J.V., M.D., the Veteran's treating physician at the Newington, Connecticut VA medical center, stated that as a result of the Veteran's osteoarthritis of his knees and shoulders, he is unable to perform any physical work involving reaching, carrying, lifting, kneeling, crouching or prolonged standing or walking.

Analysis 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not given to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The August 2009 VA examiner stated that the severe degenerative joint disease in both the Veteran's and knees and shoulders will negatively impact his ability to get or maintain gainful employment insofar as such degenerative joint disease negatively impacts the Veteran's ability to perform activities of daily living.  The August 2009 VA examiner also concluded that it is at least as likely as not that the Veteran's chronic left great toe pain due to gout flare-ups will affect his ability to maintain a job that requires standing or walking for any length of time.  Dr. J.V. also concluded that the Veteran is unable to perform any physical work involving reaching, carrying, lifting, kneeling, crouching or prolonged standing or walking due to the osteoarthritis in his knees and shoulders.  When reviewing both opinions, the Board is persuaded that the findings and opinions of the August 2009 VA examiner and Dr. J.V. are most convincing insofar as both examiners provided rationales for their findings and conclusions and their opinions were supported by the medical evidence of record.  Based on the foregoing analysis, the Board finds the August 2009 VA examiner's and Dr. J.V.'s medical opinions credible.

As noted above, by a March 1987 rating decision, the RO assigned the Veteran a 20 percent rating for both shoulders, a 10 percent rating for both knees and a 10 percent rating for his left elbow, and after adding a bilateral factor of 5.3 percent, the Veteran's service-connected gouty arthritis disability was increased to 60 percent disabling, effective April 25, 1985.  That rating decision also reflects that the protected 60 percent rating is based on manifestations of functional impairment (i.e., limitation of motion) of the involved joints, pursuant to hyphenated Diagnostic Codes 5017-5002.  In Mittleider v. West, 11 Vet. App. 181, 182 (1998), the U.S. Court of Appeals for Veterans' Claims (Court), in citing 61 Fed. Reg. 52698 (Oct. 8, 1996), held that "when it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition."  Since the manifestations of functional impairment resulting from the nonservice-connected degenerative joint disease of the shoulders and knees cannot be disassociated from the signs and symptoms of the Veteran's service-connected gouty arthritis affecting those same joints, they may be considered for purposes of this appeal.

Thus, applying the benefit of the doubt rule, the Board finds that the Veteran's service-connected disabilities are sufficient in and of themselves to prevent the Veteran from maintaining substantially gainful employment.  Therefore, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities are of such severity as to preclude his participation in all forms of substantially gainful employment; thus, a TDIU rating due to service-connected disabilities is warranted.

Duties to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).


ORDER

Entitlement to a TDIU rating is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


